                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 15-48046

VALENDER C. SMITH, and                                        Chapter 13
ANDREA C. SMITH,
                                                              Judge Thomas J. Tucker
            Debtors.
______________________________/

ORDER DENYING, WITHOUT PREJUDICE, THE JUNE 2, 2020 EX PARTE MOTION
    TO ALLOW DEBTOR VALENDER C. SMITH TO BE EXCUSED FROM
 COMPLETING FINANCIAL MANAGEMENT COURSE AND FROM FILING THE
          DOMESTIC SUPPORT OBLIGATION CERTIFICATION

      This case is before the Court on the motion filed on June 2, 2020, entitled “Ex-Parte
Motion to Excuse Deceased Debtor, Valender Smith, From Completing Personal Financial
Management Course and Domestic Support Obligation Certification” (Docket # 165, the
“Motion”). Among other things, the Motion states that the Debtor Valender C. Smith died on
October 8, 2019.

        The Motion must be denied for the same reasons the first such motion was denied on May
20, 2020 (Order, Docket # 160), and because this new Motion does not demonstrate that it is
filed by anyone with standing to seek the relief at issue.

        The surviving Debtor, Andrea C. Smith, says that she is named as personal representative
for the estate of Valender C. Smith in Mr. Smith’s Will. But this, without more, is not sufficient
to make Andrea C. Smith such a personal representative under Michigan law. Rather, the Debtor
Andrea C. Smith must be appointed as the personal representative either by the probate court in
formal proceedings or by the register in informal proceedings, and must be issued letters of
authority. See Mich. Comp. Laws Ann. § 700.3103 (stating, in relevant part, that “[e]xcept as
otherwise provided in article IV, to acquire the powers and undertake the duties and liabilities of
a decedent’s personal representative, a person must be appointed by the register or by court order,
must qualify, and must be issued letters”); Mich. Comp. Laws Ann. § 700.3614 (stating the
circumstances under which a special personal representative may be appointed); Mich. Comp.
Laws Ann. § 700.3615(1) (stating, in relevant part, that “the person named personal
representative in the will shall be appointed as the special personal representative, if available
and qualified, unless the court finds the appointment is not in the best interest of the estate or the
estate’s beneficiaries”); Mich. Comp. Laws Ann. § 700.3703(3) (stating that “[e]xcept as to a
proceeding that does not survive the decedent’s death, a personal representative of a decedent
domiciled in this state at death has the same standing to sue and be sued in the courts of this state
and the courts of another jurisdiction as the decedent had immediately prior to death”).




   15-48046-tjt    Doc 166      Filed 06/04/20     Entered 06/04/20 09:32:20         Page 1 of 2
       Accordingly,

       IT IS ORDERED that the Motion (Docket # 165) is denied.

       IT IS FURTHER ORDERED that this Order is without prejudice to the right of a duly
appointed personal representative of the deceased Debtor to file a motion seeking the same relief
that was sought by the present Motion.


Signed on June 4, 2020




                                                2


  15-48046-tjt    Doc 166      Filed 06/04/20       Entered 06/04/20 09:32:20     Page 2 of 2
